Name: Commission Regulation (EEC) No 3098/92 of 27 October 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /32 Official Journal of the European Communities 28 . 10 . 92 COMMISSION REGULATION (EEC) No 3098/92 of 27 October 1992 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ( l), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 2829/92 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 59. (3) OJ No L 52, 27. 2. 1992, p. 37. O OJ No L 285, 30 . 9. 1992, p. 19. 28. 10. 92 Official Journal of the European Communities No L 311 /33 ANNEX to the Commission Regulation of 27 October 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 44 from 2 to 8 November 1992 Week No 45 from 9 to 15 November 1992 Week No 46 from 16 to 22 November 1992 Week No 47 from 23 to 29 November 1992 Week No 48 from 30 November to 6 December 1992 0204 30 00 130,173 132,385 136,525 140,658 144,805 0204 41 00 130,173 132,385 136,525 140,658 144,805 0204 42 10 91,121 92,670 95,568 98,461 101,364 0204 42 30 143,190 145,624 150,178 154,724 159,286 0204 42 50 169,225 172,101 177,483 182,855 188,247 0204 42 90 169,225 172,101 177,483 182,855 188,247 0204 43 00 236,915 240,941 248,476 255,998 263,545 0204 50 51 130,173 132,385 136,525 140,658 144,805 0204 50 53 91,121 92,670 95,568 98,461 101,364 0204 50 55 143,190 145,624 150,178 154,724 159,286 0204 50 59 169,225 172,101 177,483 182,855 188,247 0204 50 71 169,225 172,101 177,483 182,855 188,247 0204 50 79 236,915 240,941 248,476 255,998 263,545 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.